     Case 3:19-cv-00251-MMD-CLB Document 41 Filed 04/19/21 Page 1 of 1


1

2

3                            UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                               ***

6     FERNANDO ROBLES,                                Case No. 3:19-cv-00251-MMD-CLB

7                                Petitioner,                     ORDER
               v.
8
      WARDEN BAKER, et al.,
9
                             Respondents.
10

11         Good cause appearing, it is hereby ordered that Petitioner Fernando Robles’

12   unopposed second Motion to Extend Time (ECF No. 40) is granted. Robles has until April

13   30, 2021, to reply to Respondents’ answer to the amended petition for writ of habeas

14   corpus.

15         DATED THIS 19th Day of April 2021.

16

17

18                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26

27
28
